Name: Commission Regulation (EEC) No 3/90 of 3 January 1990 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4.-1 . 90 Official Journal of the European Communities No L 1 /5 COMMISSION REGULATION (EEC) No 3/90 of 3 January 1990 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3462/89 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 5 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 January 1990. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. (2) OJ No L 334, 18 . 11 . 1989, p. 21 . No L 1 /6 Official Journal of the European Communities 4. 1 . 90 ANNEX Code CN code Description Amount of Jinit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 29,24 1 267 235,33 60,55 205,58 5 236 22,65 43 949 68,29 19,77 1.20 0702 00 10 0702 00 90 Tomatoes 88,80 3 782 699,93 179,75 614,57 16 720 68,30 134 767 203,01 65,96 1.30 0703 10 19 Onions (other than sets) 17,94 764 141,44 36,32 124,19 3 379 13,80 27 234 41,02 13,33 1.40 0703 20 00 Garlic 226,77 9 658 1 787,31 459,01 1 569,34 42 697 174,41 344 135 518,40 168,44 1.50 ex 0703 90 00 Leeks 38,98 1 664 307,61 79,12 270,60 7 304 29,99 59 194 89,32 28,46 1.60 ex 0704 10 10 ex 0704 10 90 Cauliflowers 92,19 3 926 726,63 186,61 638,01 17 358 70,90 139 907 210,75 68,47 1.70 0704 20 00 Brussels sprouts 72,34 3 081 570,23 146,44 500,68 13 622 55,64 109 793 165,39 53,73 1.80 0704 90 10 White cabbages and red cabbages 38,06 1 659 308,56 79,12 269,72 6 651 29,67 58 324 89,33 24,62 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 99,80 4 250 786,63 202,02 690,70 18 792 76,76 151 461 228,16 . 74,13 1.100 . ex 0704 90 90 Chinese cabbage 56,26 2 396 443,46 113,88 389,38 10 594 43,27 85 386 128,62 41,79 1.110 0705 11 10 0705 11 90 Cabbage lettuce (head lettuce) 127,91 5 448 1 008,18 258,91 885,23 24 084 98,38 194 119 292,41 95,01 1.120 ex 0705 29 00 Endives 35,98 1 568 291,05 74,89 252,83 6 361 28,07 54 951 84,47 23,52 1.130 ex 0706 10 00 Carrots 74,14 3 157 584,34 150,07 513,08 13 959 57,02 112 512 169,48 55,07 1.140 ex 0706 90 90 Radishes 97,75 4 163 770,45 197,86 676,49 18 405 75,18 148 345 223,46 72,60 1.150 0707 00 11 0707 00 19 Cucumbers 60,98 2 597 480,69 123,44 422,06 11 483 46,90 92 553 139,42 45,30 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 314,33 13 388 2 477,43 636,24 2 175,30 59 184 241,76 477 013 718,56 233,48 1.170 0708 20 10 0708 20 90 Beans (Vigna spp, Phaseolus spp.) 130,33 5 551 1 027,24 263,81 901,96 24 540 100,24 197 788 297,94 96,81 1.180 ex 0708 90 00 Broad beans 31,11 1 355 251,99 64,78 218,65 5 512 24,26 47 309 73,04 20,38 1.190 0709 10 00 Globe artichokes 75,46 3 214 594,80 152,75 522,26 14 209 58,04 114 524 172,51 56,05 1.200 Asparagus : \ 1 \ l \ L 1.200.1 ex 0709 20 00  green 605,54 25 791 4 772,70 1 225,70 4 190,65 114017 465,74 918 950 1 384,29 449,79 1.200.2 ex 0709 20 00  other 829,78 35 342 6 540,02 1 679,58 5 742,44 156 237 638,20 1 259 237 1 896,90 616,34 1.210 0709 30 00 Aubergines (eigg-plants) 77,57 3 304 611,40 157,01 536,84 14 606 59,66 117 721 177,33 57,62 1.220 ex 0709 40 00 Ribbed celery (Apium grave ­ olens, var. dulce) 47,00 2 001 370,45 95,13 325,27 8 849 36,15 71 328 107,44 34,91 1.230 0709 51 30 Chantarelles 556,01 23 931 4 428,22 1 139,98 3 869,16 102 135 429,67 837 139 1 287,01 394,04 1.240 0709 60 10 Sweet peppers 104,24 4 439 821,58 210,99 721,39 19 627 80,17 158 190 238,29 77,42 1.250 0709 90 50 Fennel 24,68 1 051 194,59 49,97 170,86 4 648 18,98 37 467 56,44 18,33 1.260 0709 90 70 Courgettes 72,22 3 076 569,24 146,19 499,82 13 599 55,55 109 605 165,10 53,64 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 83,09 3 573 661,63 170,19 578,78 15 258 64,18 125 219 192,08 58,69 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 146,09 6 222 1 151,44 295,70 1 011,02 27 507 112,36 221 703 333,97 108,51 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 30,94 1 318 243,91 62,64 214,16 5 826 23,80 46 963 : 70,74 22,98 2.30 ex 0804 30 00 Pineapples, fresh 70,69 3011 557,20 143,10 489,25 13 311 54,37 107 286 161,61 52,51 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 121,67 5 182 958,96 246,27 842,01 ¢ 22 909 93,58 184 642 278,14 90,37 2.50 ex 0804 50 00 Guavas and mangoes, fresh 182,76 7 784 1 440,50 369,94 1 264,83 34 412 140,57 277 360 417,81 135,75 2.60 liSweet oranges, fresh : \ \ ll 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi ­ sanguines 30,08 1 308 242,96 62,49 211,62 5 403 23,43 44 959 70,48 20,09 4. 1 . 90 Official Journal of the European Communities No L 1 /7 CN code Description Amount of unit values per 100 kg net Code ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others 38,25 31,03 1 629 1 321 301,49 244,61 77,42 62,82 264,72 214,78 7 202 5 843 29,42 23,87 58 050 47 099 87,44 70,95 28,41 23,052.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49 2.70 2.70.1 2.70.2 2.70.3 2.70.4 Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, iresh :  Clementines  Monreales and Satsumas  Mandarins and Wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 3010 153,09 119,43 55,60 209,97 100,76 346,50 523,43 408,36 188,60 717,91 344,50 1 184,69 172,90 134,89 62,79 237,14 113,80 391,33 75,63 59,00 26,95 103,73 49,78 171,18 36,33 59,06 133,35 58,17 45,38 20,86 79,78 38,28 131,66 27,94 45,43 102,57 ex 0805 30 90 14 241 11 110 4 894 19 532 9 373 32 232 6 841 11 121 25 109 6 438 114 781 89 548 40 697 157 428 75545 259785 55 143 89 637 202 379 52 770 56,18 43,83 18,36 77,05 36,97 127,15 26,99 43,87 99,05 24,83 2.80 2.85 2.90 2.90.1 2.90.2 2.100 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 596.13 465,08 216,78 817,62 392,35 1 349,23 286,39 465,54 1 051,08 279.14 647,10 1 103,29 409,43 494,98 3 221 2 513 1 168 4 418 2120 7 291 1 547 2515 5 680 1 508 3 496 5 962 2212 2 674 14519 13612 251,46 408,77 922,90 243,90 568,19 968,74 359,50 434,62 ex 0807 10 90 2.110 2.120 2.120.1 2.120.2 2.130 2.140 73,55 119,55 269,93 71,86 166,18 283,34 105,15 127,12 690,03 646,93 Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  Other Apples Pears (other than the Nashi variety (Pyrus Pyrifolia)) Apricots Cherries Peaches Nectarines Plums Strawberries 27,08 63,14 107,66 39,95 48,30 262,20 245,82 15 459 26 357 9 781 11 825 64 188 60 179 83,06 135.02 304,86 81,12 187,69 320,00 118,75 143,56 779,32 730,64 517,04 635,23 846,09 891,67 2 000,99 418.03 35,04 82,10 139,98 51,94 62,80 340,90 319,61 226,17 277,87 370,11 390,05 124 596 212 431 78 834 95 306 517 345 485 030 343 233 421 694 561 674 591 928 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 0809 10 00 0809 20 10 0809 20 90 ex 0809 30 00 ex 0809 30 00 0809 40 1 1 0809 40 19 0810 10 10 0810 10 90 0810 20 10 0810 40 30 60,98 103,97 38,58 46,64 253,22 237,40 167,99 206,40 274,91 289,72 650,17 122,25 81,48 61,12 102,39 163,47 2.150 2.160 2.170 2.180 2.190 2.200 2.205 2.210 2.220 2.230 2.240 2.250 2 686,90 2 519,07 1 782,63 2 190,13 2 917,13 3 074,26j 6 898^1 1 443,17 864.62 648.63 1 086,52 1 734,58 2 359,22 2 211,86 1 565,23 1 923,03 2 561,38 2 699,34 6 057,57 1 255,56 759,17 569,53 954,01 1 523,04 9 633 11 835 15 764 16 613 37 281 7 780 4 672 3 505 5 871 9 373 457,80 562,46 749,16 789,51 1 771,74 370,20 222,04 166,58 279,03 445,46 42 586 52 320 69 688 73 442 164 811 32 582 20 655 15 495 25 956 41 438 173,95 213,72 284,66 300,0G 673,23 138,91 84,37 63,29 106,02 169,26 Raspberries Fruit of the species Vacci ­ nium myrtillus Kiwi fruit (Actinidia chinensis Planch.) Pomegranates Khakis Lychees 875,31 179,42 109,70 82,29 137,85 220,08 1 328 339 270 928 166 477 124 890 209 202 333 983 0810 90 10 ex 0810 90 80 ex 0810 90 80 ex 0810 90 30 250,77 188.13 315.14 503,10